*626The following opinion was filed June 4, 1881:
Lyon, J.
The referee found that the defendants’ professional services in each of the condemnation proceedings were reasonably worth $240, and his report of the amount due the plaintiff is based upon that finding. The court found that their services were worth the amount charged therefor, which was more than the balance found over and above the $480, and modified the report accordingly. The result of such modification was the dismissal of the complaint. The only question to be determined on this appeal is, whether such modification is justified .by the evidence.
Two of the defendants having testified to the details of the .services rendered, several gentlemen of the bar were called by the respective parties, and testified as to the value of such services. No attempt will be made to give the particulars of their testimony. It is sufficient to say that they differed widely in their estimates. Some of them placed the value of such services at sums which would absorb all that the defendants have received on account thereof; and more of them estimated such value at sums less than the defendants have so received. The value found by the referee is probably a fair medium between the two extremes; and had his report been confirmed by the court and judgment rendered accordingly, it is not probable that the judgment would have been disturbed on appeal. All of the witnesses who testified to the value of the .defendants’ services are gentlemen of high character and large experience in the profession, and each of them is abundantly qualified to estimate such value. The fact that their estimates are so widely different only shows how difficult it is to fix any rate of general application by which the value of such services can be accurately determined. The learning and ability of the counsel, the means of the client, the magnitude of the interests involved, the hazards of the litigation, and the final result, whether successful or otherwise, as well as the actual *627time and labor expended for tbe client, all are or may be elements to be considered in determining what is reasonable compensation in a given case. More or less prominence may be given to these and other elements entering into the question of value, by different witnesses. Hence it is that witnesses, equally honest and equally competent to testify as experts in that behalf, differ so widely from each other in their estimates.
The witnesses are all attorneys of this court, as well as of the circuit court, and practice largely in both courts. The referee had no advantage over the circuit court or this court in passing upon the weight of their testimony, merely because they testified orally before him. Either court can judge as well of that from their testimony preserved in the bill of exceptions, as the referee could after hearing them testify. But a fact appears in the case, the existence of which enabled' the circuit court to pass upon the conflicting expert testimony more intelligently than could either the referee or this court. The appeals in the condemnation proceedings were tried before the learned judge who modified the report of the referee and ordered the judgment from which this appeal was taken. "Whatever of skill and ability the defendants brought to their work, whatever success resulted from their efforts, the judge saw and knew. He knew, also, better than any witness (except the city attorney), how vigorously the causes were litigated by the city in his court. All this does not make the judge a witness in the cause, but it peculiarly qualified him to pass upon the weight of the conflicting testimony in respect to the value of the defendants’ services. See Wisconsin Central Railroad Co. v. Cornell University, 49 Wis., 162. He has found that they have not been overpaid for their services, and there is testimony to support the finding. Eor the reasons above stated, we cannot disturb such finding, although we might, but for those reasons, be inclined to think that the testimony preponderated against it.
*628By the Court.— The judgment of the circuit court is affirmed.
A motion for a rehearing was denied September 27, 1881.